DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-38 are presented for examination.

Response to Amendment
	Applicant’s amendment has obviated most, but not all, of the objections to the specification, drawings, and claims given in the last Office Action.  To the extent that an objection or rejection appears in the previous Office Action(s) but not this Office Action, that objection or rejection is withdrawn.  To the extent that is appears both in a previous Office Action(s) and this Office Action, the objection or rejection is maintained.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities:
In paragraph 89, “encode[s] … to a dimension” should be “encode … as a dimension”.
In paragraph 127, “details … is provided” should be “details … are provided”.
In paragraph 130, “In an example … for example” is redundant.
Appropriate correction is required.

Claim Objections
Claim 14 is objected to because of the following informalities: “that, which” should be simply “that,”. 
Claim 28 is objected to because of the following informalities: “a result the iterative” should be “a result of the iterative”.
Claim 33 is objected to because of the following informalities: “encode sequential data to” should be “encode sequential data as”.
Claim 34 is objected to because of the following informalities: “decode the state information to” should be “decode the state information as”.
Claim 35 is objected to because of the following informalities: “an input information” should be “input information”.  Claims 36-37 are objected to for dependency on claim 35.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-5, 7-9, 13-14, 25, 28, 30-32, 34, and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al., “Sequence-to-Sequence Prediction of Vehicle Trajectory via LSTM Encoder-Decoder Architecture,” in 2018 IEEE Intelligent Vehicles Symp. 1672-78 (2018) (“Park”).
Regarding claim 1, Park discloses “[a]n operation method of a neural network comprising a first network and a machine learning second network, the method comprising: 
acquiring based on input information, state information output from the first network (LSTM encoder-decoder architecture employs two LSTM networks called an encoder [first network] and decoder [second network]; the encoder processes the input sequence u1, …, uT [input information] of length T and produces [outputs] a summary of the past input sequence through a cell state vector ct [state information] – Park, first paragraph of sec. II(B); see also Fig. 2); 
determining, through an inference operation of the second network, whether the state information satisfies a condition (after T times of recursive updates of the gating vectors, cell memory state vector, and state output vector of the LSTM, the encoder summarizes the whole input sequence into the final cell state vector cT and passes cT to the decoder so that the decoder uses it as an initial cell state for sequence generation [i.e., the decoder infers whether T recursive updates of the LSTM vectors have been processed by the encoder [T updates have been performed = condition] by only using the final cell state vector cT of the encoder as the decoder’s initial cell state] – Park, first paragraph of sec. II(B); see also Fig. 2); and
in response to the state information not satisfying the condition, and until a current updated state information satisfies the condition, iteratively perform (see Park Fig. 2 and note that the encoder network continues to process the input until the entire input sequence of length T has been processed):
an applying of a previous updated state information to the first network to acquire the current updated state information (after T times of recursive [iterative] updates of the gating vectors, cell memory state vector, and state output vector of the LSTM, the encoder summarizes the whole input sequence into the final cell state vector cT and passes cT to the decoder so that the decoder uses it as an initial cell state for sequence generation [i.e., in response to determining that recursive updates of the LSTM vectors have not occurred T times, the encoder applies the sequence of cell memory states ct to the update the cell memory state vector and state output vector based on previous memory state ct-1] – Park, first paragraph of sec. II(B) and equations (1)-(5); see also Fig. 2); 
a second determining, using the second network, whether the current updated state information satisfies the condition (after T times of recursive updates of the gating vectors, cell memory state vector, and state output vector of the LSTM, the encoder summarizes the whole input sequence into the final cell state vector cT and passes cT to the decoder so that the decoder uses it as an initial cell state for sequence generation [i.e., the decoder determines whether T recursive updates of the LSTM vectors have been processed by the encoder [T updates have been performed = condition] by only using the final cell state vector cT of the encoder as the decoder’s initial cell state; decoder not beginning processing because cT has not been input into the decoder network after i state updates, where i < T, implies that the decoder has determined that the condition is not satisfied at each iteration before T] – Park, first paragraph of sec. II(B); see also Fig. 2); and
an outputting, in response to the current updated state information satisfying the condition, of the current updated state information (upon receiving the initial cell state cT for the sequence generation [i.e., upon determining that T iterations of state updates have occurred in the LSTMs of the encoder], the decoding is initiated with a dummy input and the decoder recursively generates [outputs] the output sequence of length T’ – Park, sec. II(B), first paragraph; see also Fig. 2 (showing that the output sequence is generated on the basis of state vector c’T)).”

Regarding claim 4, Park discloses that “the input information corresponds to an input vector, and the state information corresponds to an output vector (Park sec. II(A)-(B) and Fig. 2 disclose that the input information is given as an input vector ut and the state vector c’t produced by the decoder creates an output sequence s1, …, sT’ [output vector corresponding to the state information]).”  

Regarding claim 5, Park discloses that “the first network is configured to [iteratively] process input information [of] the first network to provide an application service (LSTM encoder [first network] takes trajectory samples for surrounding vehicles as well as state information on an ego vehicle and produces a fixed length vector that captures the temporal structure of the past trajectory – Park, penultimate paragraph before sec. II [application service = determining the temporal structure of the past trajectory of the car]; compare specification paragraph 87 (stating that application services may include biometric recognition, voice recognition, and user authentication); see also Park, Fig. 2 (showing that the encoder iteratively processes input information u1, …, uT in T separate timesteps – i.e., iteratively)), and 
the second network is configured to, for each iteration, perform the second determining (encoder summarizes an input sequence into a final cell state vector [state information, which corresponds to the iterative processing of the network over T timesteps], which gets passed to the decoder as an initial cell state; the decoder recursively generates the output sequence [i.e., at each iteration the decoder determines whether it has received cT] – Park, sec. II(B), first paragraph; see also Fig. 2 (showing that the output is evaluated based on an evaluation of the initial cell state c’0 received from the encoder and the cell state at subsequent timesteps)).”  

Claim 28 is an apparatus claim corresponding to method claim 5 and is rejected for the same reasons as given in the rejection of that claim, except insofar as claim 28 additionally recites that “the second network is further configured to evaluate the state information corresponding to a result of the iterative processing of the first network (after determining the final cell state vector cT [result of iterative processing of the first network], the encoder [first network] passes it to the decoder [second network] so that the decoder uses it as an initial cell state for sequence generation; the decoder recursively generates the output sequence of length T’ – Park, sec. II(B); see also Fig. 2 (showing that the output sequence is determined based on cell state vectors c’t)).”

Regarding claim 7, Park discloses “encoding the input information as a dimension of the state information1 (LSTM encoder-decoder architecture employs an encoder that processes an input sequence of length T and produces the summary of the past input sequence through a cell state vector – Park, sec. II(B), first paragraph; state vector ct is a function of, inter alia, input vector ut – id. at sec. II(A), equations (1)-(5) and accompanying explanation of variables [i.e., the state vector is encoded based on each dimension of the input vector]); and 
applying the encoded input information to the first network for the acquiring of the state information (encoder processes the input sequence of length T and produces a summary of past input sequence through a cell state vector ct [i.e., the state vector, or the encoded input vector, is applied to the network for the acquisition of state information for the next element in the sequence] – Park, sec. II(B), first paragraph; see also Fig. 2 (showing that each state vector is applied to the LSTM encoder at the next timestep)).”  

Claim 30 is an apparatus claim containing only limitations found in method claim 7 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 8, Park discloses that “in the iterative performance, the applying of the previous updated state information comprises encoding the previous[ly] updated state information as a dimension of the input information (Park sec. II(A), equations (1)-(5) and accompanying explanation of variables indicates that the state output vector ht is a function of the state vector ct [i.e., the state output vector is encoded based on the dimensions of the state information]; Fig. 2 shows that, for instance, the output h1 is input to the LSTM for processing of the next input entry in the sequence u2 [so the state output information can be regarded as part of the input information for subsequent entries of the sequence]), 
wherein the applying of the previous updated state information to the first network includes applying the encoded previous[ly] updated state information to the first network (Park Fig. 2 shows that state output information h1 [encoded previously updated state information] is applied to the LSTM of the encoder [first network] for processing of input u2, etc.).”  

Claim 31 is an apparatus claim containing only limitations from method claim 8 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 9, Park discloses that “the input information comprises any one or any combination of single data and sequential data (Park sec. II(B), first paragraph discloses that the encoder processes the input sequence u1, .., uT [so the input information comprises sequential data]).”  

Claim 32 is an apparatus claim corresponding to method claim 9 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 13, Park discloses that “the first network comprises at least one of a fully-connected layer, a simple recurrent neural network, a long-short term memory (LSTM), or gated recurrent units (GRUs) (Park Fig. 2 shows that the encoder [first network] is an LSTM network).”  

Regarding claim 14, Park discloses “[a] non-transitory computer-readable recording medium storing instructions that, … when executed by a processor, configure the processor to implement the method of claim 1 (long short-term memory (LSTM) used in the LSTM encoder-decoder network overcomes the vanishing gradient issue in natively designed RNNs [suggesting the existence of a physical memory, or a non-transitory computer readable medium, to perform the method] – Park, sec. II(A), first paragraph).”  

Regarding claim 342, Park discloses “a decoder configured to decode the state information to the sequential data, in response to the input information being the sequential data, wherein the processor is further configured to output the decoded state information (Park sec. II(B), first paragraph discloses that the decoder recursively generates the output sequence s1, …, sT’ using the initial cell state cT for the sequence generation; see also Fig. 2 (showing that the output sequence s1, …, sT’ [decoded state information] is generated on the basis of the state vector c’0, …, c’T’-1), penultimate paragraph before sec. II (disclosing that the LSTM encoder-decoder has excellent performance for sequence to sequence tasks [so that the decoding is in response to the input data being sequential in nature])).”  

Regarding claim 38, Park discloses “[a]n operation method of a neural network comprising a first network and a second network, the method comprising:
acquiring state information output from the first network based on input information (LSTM encoder-decoder architecture employs two LSTM networks called an encoder [first network] and decoder [second network]; the encoder processes the input sequence u1, …, uT [input information] of length T and produces [outputs] a summary of the past input sequence through a cell state vector ct [state information] – Park, first paragraph of sec. II(B); see also Fig. 2); 
determining whether the state information satisfies the condition based on an inference operation of the second network (after T times of recursive updates of the gating vectors, cell memory state vector, and state output vector of the LSTM, the encoder summarizes the whole input sequence into the final cell state vector cT and passes cT to the decoder so that the decoder uses it as an initial cell state for sequence generation [i.e., the decoder infers whether T recursive updates of the LSTM vectors have been processed by the encoder [T updates have been performed = condition] by only using the final cell state vector cT of the encoder as the decoder’s initial cell state] – Park, first paragraph of sec. II(B); see also Fig. 2); 
iteratively applying the state information to the first network in response to determining that the state information does not satisfy the condition (after T times of recursive [iterative] updates of the gating vectors, cell memory state vector, and state output vector of the LSTM, the encoder summarizes the whole input sequence into the final cell state vector cT and passes cT to the decoder so that the decoder uses it as an initial cell state for sequence generation [i.e., in response to determining that recursive updates of the LSTM vectors have not occurred T times, the encoder applies the sequence of cell memory states ct to the update the cell memory state vector and state output vector] – Park, first paragraph of sec. II(B) and equations (1)-(5); see also Fig. 2); and 
outputting the state information in response to determining that the state information satisfies the condition (upon receiving the initial cell state cT for the sequence generation [i.e., upon determining that T iterations of state updates have occurred in the LSTMs of the encoder], the decoding is initiated with a dummy input and the decoder recursively generates [outputs] the output sequence of length T’ – Park, sec. II(B), first paragraph; see also Fig. 2 (showing that the output sequence is generated on the basis of state vector c’T)).”

Claim 25 is an apparatus claim corresponding to method claim 38 and is rejected for the same reasons as given in the rejection of that claim, with the exception that claim 25 further recites that the iterative application of the state information to the first network is performed with a processor.  Park discloses such a processor (LSTM consists of the cell memory that stores the summary of the past input sequence and the gating mechanism by which the information flow among the input, output, and cell memory are controlled [suggesting the existence of a processor to perform information flow control] – Park, sec. II(A), first paragraph).3

Claim Rejections - 35 USC § 103
Claims 2-3, 26-27, and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Piekniewski et al. (US 20130297541) (“Piekniewski”).
Regarding claim 2, Park appears not to disclose explicitly the further limitations of the claim.  However, Piekniewski discloses that “the determining comprises:
comparing a threshold and an evaluation result corresponding to the output current updated state information (in a context-aided neuronal response technique, a feed-forward stimulus input associated with a context is received at a spiking neuron of a neural network [second network] and, based on the feed-forward input, the neuronal state may be updated; for instance, the neuron may be characterized by a current neuronal state [current updated state information] and a threshold state; when the feed-forward input is sufficient to move the current neuronal state into a firing state, a neuronal response [evaluation result] may be generated by the neuron – Piekniewski, paragraph 123).”  
Piekniewski and the instant application both relate to neural networks and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park to compare state information output from the network to a threshold, as disclosed by Piekniewski, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would ensure that the network is only updated when the state evaluation crosses the threshold, thereby ensuring that learning only occurs when there is an event from which to learn.  See Piekniewski, paragraph 123.

Claim 26 is an apparatus claim corresponding to method claim 2 and is rejected for the same reasons as given in the rejection of that claim, except insofar as claim 26 additionally recites that “the evaluation result is output from the second network (Piekniewski paragraph 123 states that the spike or pulse may be generated by the neuron upon receiving feed-forward input that is sufficient to move the current neuronal state into the firing state; i.e., the evaluation result/spike is output from the neuron of the neural network)….”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park to compare state information output from the network to a threshold, as disclosed by Piekniewski, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would ensure that the network is only updated when the state evaluation crosses the threshold, thereby ensuring that learning only occurs when there is an event from which to learn.  See Piekniewski, paragraph 123.

Regarding claim 3, Park, as modified by Piekniewski, discloses that “the determining further comprises comparing a total number of iterations to a total number of times the previous updated state information has been applied to the first network (Park sec. II(B), first paragraph and Fig. 2 disclose that the encoder processes the input sequence u1, …, uT of length T and produces the summary of past input state sequence through the cell state vector ct; after T times [total number of iterations] of recursive updates, the encoder summarizes the whole input sequence into the final cell state vector cT, which is passed to the decoder for use as an initial cell state [i.e., if the total number of times the previously updated state information is applied to the decoder is equal to T, the final cell state vector is passed to the decoder, but if the number is less than T, the encoder continues to apply recursive updates]).”  

Claim 27 is an apparatus claim corresponding to method claim 3 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 35, Park discloses “[a]n electronic device, comprising: 
a sensor configured to receive … input information (camera, lidar, and radar sensors may be used to collect data on the current state of the relative coordinate and velocity of surrounding vehicles; the set of observations [input information] used for prediction of the trajectory of the surrounding vehicle at a time step is then calculated – Park, sec. III(A), first paragraph); 
a processor (long short-term memory (LSTM) used in the LSTM encoder-decoder network overcomes the vanishing gradient issue in natively designed RNNs [suggesting the existence of a processor to implement the LSTM] – Park, sec. II(A), first paragraph); and
a memory configured to store the input information, a first network, a second network, a third network, and instructions (long short-term memory (LSTM) used in the LSTM encoder-decoder network overcomes the vanishing gradient issue in natively designed RNNs [suggesting the existence of a physical memory] – Park, sec. II(A), first paragraph), 
wherein the processor (LSTM consists of the cell memory that stores the summary of the past input sequence and the gating mechanism by which the information flow among the input, output, and cell memory are controlled [suggesting the existence of a processor to perform information flow control] – Park, sec. II(A), first paragraph) is configured to execute the instructions to configure the processor to:
implement the first network configured to generate state information based on the input information (LSTM encoder-decoder architecture employs two LSTM networks called an encoder [first network] and decoder [second network]; the encoder processes the input sequence u1, …, uT [input information] of length T and produces [outputs] a summary of the past input sequence through a cell state vector ct [state information] – Park, first paragraph of sec. II(B); see also Fig. 2); 38012052.1692
implement [a] … network configured to determine whether the state information satisfies a condition (after T times of recursive updates of the gating vectors, cell memory state vector, and state output vector of the LSTM, the encoder summarizes the whole input sequence into the final cell state vector cT and passes cT to the decoder so that the decoder uses it as an initial cell state for sequence generation [i.e., the decoder determines whether T recursive updates of the LSTM vectors have been processed by the encoder [T updates have been performed = condition] by only using the final cell state vector cT of the encoder as the decoder’s initial cell state] – Park, first paragraph of sec. II(B); see also Fig. 2); 
implement the third network configured to decode the state information to provide an application service (Park sec. II(B), first paragraph discloses that the decoder uses the final cell state vector of the encoder as an initial cell state for sequence generation and recursively generates an output sequence; abstract discloses that the decoder is used to generate a predicted future trajectory sequence of surrounding vehicles [trajectory prediction = application service]); 
iteratively apply the state information to the first network, in response to the state information not satisfying the condition (after T times of recursive [iterative] updates of the gating vectors, cell memory state vector, and state output vector of the LSTM, the encoder summarizes the whole input sequence into the final cell state vector cT and passes cT to the decoder so that the decoder uses it as an initial cell state for sequence generation [i.e., in response to determining that recursive updates of the LSTM vectors have not occurred T times, the encoder applies the sequence of cell memory states ct to the update the cell memory state vector and state output vector] – Park, first paragraph of sec. II(B) and equations (1)-(5); see also Fig. 2); and 
output the decoded state information, in response to the state information satisfying the condition (upon receiving the initial cell state cT for the sequence generation [i.e., upon determining that T iterations of state updates have occurred in the LSTMs of the encoder], the decoding is initiated with a dummy input and the decoder recursively generates [outputs] the output sequence of length T’ – Park, sec. II(B), first paragraph; see also Fig. 2 (showing that the output sequence is generated on the basis of state vector c’T)).”
Park appears not to disclose explicitly the further limitations of the claim.  However, Piekniewski discloses “implement[ing] [a] second network configured to determine whether the state information satisfies a condition (in a context-aided neuronal response technique, a feed-forward stimulus input associated with a context is received at a spiking neuron of a neural network and, based on the feed-forward input, the neuronal state may be updated; for instance, the neuron may be characterized by a current neuronal state and a threshold state; when the feed-forward input is sufficient to move the current neuronal state into a firing state, a neuronal response may be generated by the neuron [condition = neuronal state exceeds a threshold] – Piekniewski, paragraph 123)….”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park to determine whether the state information satisfies a condition, as disclosed by Piekniewski, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would ensure that the network is only updated when the state satisfies the condition, thereby ensuring that learning only occurs when there is an event from which to learn.  See Piekniewski, paragraph 123.

Regarding claim 36, Park, as modified by Piekniewski, discloses that “the processor is further configured to compare a threshold to a result of evaluation of the state information by the second network (in a context-aided neuronal response technique, a feed-forward stimulus input associated with a context is received at a spiking neuron of a neural network [second network] and, based on the feed-forward input, the neuronal state may be updated; for instance, the neuron may be characterized by a current neuronal state [result of evaluation of state information] and a threshold state; when the feed-forward input is sufficient to move the current neuronal state into a firing state, a neuronal response may be generated by the neuron – Piekniewski, paragraph 123).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park to compare the state information to a threshold, as disclosed by Piekniewski, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would ensure that the network is only updated when the state evaluation crosses the threshold, thereby ensuring that learning only occurs when there is an event from which to learn.  See Piekniewski, paragraph 123.

Regarding claim 37, Park, as modified by Piekniewski, discloses that “the processor is further configured to compare a total number of times an iteration has been performed to a total number of times the state information has been iteratively applied to the first network (Park sec. II(B), first paragraph and Fig. 2 disclose that the encoder processes the input sequence u1, …, uT of length T and produces the summary of past input state sequence through the cell state vector ct; after T times [total number of iterations] of recursive updates, the encoder summarizes the whole input sequence into the final cell state vector cT, which is passed to the decoder for use as an initial cell state [i.e., if the total number of times the state information is applied to the decoder is equal to T, the final cell state vector is passed to the decoder, but if the number is less than T, the encoder continues to apply recursive updates]).”

Claims 6 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Srinivasa et al. (US 20100179935) (“Srinivasa”).
Regarding claim 6, Park appears not to disclose explicitly the further limitations of the claim.  However, Srinivasa discloses “when the state information satisfies the condition, decoding, using a third network, the state information to provide an application service (in a system for determining events in a system or process such as predicting fault errors [application service], signals from a dynamical neural network are provided to a readout network [third network] that decodes states and predicts the future events [condition = signals from the dynamical neural network have been provided to the readout network] – Srinivasa, paragraph 7); and
with respect to an iteration where the current updated state information satisfies the condition, decoding the current updated state information using the third network to provide the application service (in a system for determining events in a system or process such as predicting fault errors [application service], signals from a dynamical neural network are provided to a readout network [third network] that decodes states and predicts the future events [condition = signals from the dynamical neural network have been provided to the readout network] – Srinivasa, paragraph 7; raw fault events are resampled and classified, and a spike train encoding scheme is selected to encode temporal occurrences of faults and determines a spike length; the process then generates the dynamical neural network, whose output is used to train the readouts [current updated state information = current event whose state is sent to the readout network] – id. at paragraph 19).”  
Srinivasa and the instant application both relate to neural networks and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park to add another neural network to decode states and provide an application service, as disclosed by Srinivasa, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would ensure that the network may be used to make real-world predictions in systems that may have complex and non-linear dynamics, thereby increasing its utility.  See Srinivasa, paragraphs 6-7.

Claim 29 is an apparatus claim containing only limitations found in method claim 6 and is rejected for the same reasons as given in the rejection of that claim.

Claims 10-11 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Gangadharaiah et al. (US 10963819) (“Gangadharaiah”).
Regarding claim 10, Park appears not to disclose explicitly the further limitations of the claim.  However, Gangadharaiah discloses “encoding sequential data [as] an embedding vector of an input dimension of the first network in response to the input information being the sequential data (in a sequence-to-sequence model that includes encoders and decoders, the encoder includes LSTM layers and embedding layers that transforms words into their corresponding vector formats or “embeddings” – Gangadharaiah, col. 8, l. 57-col. 9, l. 5); and 
applying the embedding vector to the first network for the acquiring of the state information (in a sequence-to-sequence model that includes encoders and decoders, the encoder includes LSTM layers and embedding layers that transforms words into their corresponding vector formats or “embeddings” [i.e., the embedding is applied to the LSTM layers of the encoder; state information = output of LSTM network] – Gangadharaiah, col. 8, l. 57-col. 9, l. 5).”  
Gangadharaiah and the instant application both relate to seq1uence-to-sequence processing using neural networks and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park to encode sequential data as an embedding vector and apply the embedding vector to the first network, as disclosed by Gangadharaiah, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would ensure that the raw input data are converted into a form that can be understood by the network.  See Gangadhariah, col. 8, l. 57-col. 9, l. 5 (embedding layer transforms words into their corresponding vector formats).

Regarding claim 33, Park appears not to disclose explicitly the further limitations of the claim.  However, Gangadharaiah discloses “an encoder configured to encode sequential data to an embedding vector of an input dimension of the first network in response to the input information being the sequential data (in a sequence-to-sequence model that includes encoders and decoders, the encoder includes LSTM layers and embedding layers that transforms words into their corresponding vector formats or “embeddings” – Gangadharaiah, col. 8, l. 57-col. 9, l. 5); and 
wherein the processor is further configured to apply the embedding vector to the first network for the acquiring of the state information (in a sequence-to-sequence model that includes encoders and decoders, the encoder includes LSTM layers and embedding layers that transforms words into their corresponding vector formats or “embeddings” [i.e., the embedding is applied to the LSTM layers of the encoder; state information = output of LSTM layers] – Gangadharaiah, col. 8, l. 57-col. 9, l. 5).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park to encode sequential data as an embedding vector and apply the embedding vector to the first network, as disclosed by Gangadharaiah, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would ensure that the raw input data are converted into a form that can be understood by the network.  See Gangadhariah, col. 8, l. 57-col. 9, l. 5 (embedding layer transforms words into their corresponding vector formats).

Regarding claim 11, Park, as modified by Gangadharaiah, discloses that “an outputting of the state information when the state information satisfies the condition comprises decoding the state information to the sequential data and outputting the decoded state information (Park sec. II(B), first paragraph discloses that the decoder, upon receiving the vector cT [i.e., upon the condition being satisfied], recursively generates the output sequence s1, …, sT’ using the initial cell state cT for the sequence generation; see also Fig. 2 (showing that the output sequence s1, …, sT’ [decoded state information] is generated on the basis of the state vector c’0, …, c’T’-1)), and
with respect to an iteration where the current updated state information satisfies the condition, the outputting of the current updated state information comprises decoding the current updated state information to be sequential data and the outputting the decoded current updated state information (Park sec. II(B), first paragraph discloses that the decoder, upon receiving the vector cT [i.e., upon the current updated state information cT satisfying the condition], recursively generates the output sequence s1, …, sT’ using the initial cell state cT for the sequence generation; see also Fig. 2 (showing that the output sequence s1, …, sT’ [decoded state information] is generated on the basis of the state vector c’0, …, c’T’-1)).”  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Wang et al. (US 20180060687) (“Wang”).
Regarding claim 12, Park appears not to disclose explicitly the further limitations of the claim.  However, Wang discloses that “the first network comprises a neural network for voice recognition or a neural network for image recognition (image recognition system decodes an encoded first feature group, and the first feature group is provided to a recognizing engine for recognizing the testing image; the recognizing engine could employ a deep convolutional neural network algorithm – Wang, paragraph 45).”  
Wang and the instant application both relate to neural networks for image recognition and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park to employ the network for image recognition, as disclosed by Wang, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would ensure that the images can be recognized automatically and without human intervention, thereby saving user time.  See Wang, paragraph 45.

Claims 15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Rippel et al. (US 20200036995) (claiming priority to provisional application 62/703,361, filed on July 25, 2018, relevant portions attached) (“Rippel”).
Regarding claim 15, Park discloses “[a] method of training a neural network comprising a first network and a third network, the method comprising: 
applying input information, corresponding to training data, to the first network for a number of iterations (in an LSTM encoder-decoder architecture, the encoder [first network] processes the input sequence u1, …, uT of length T and produces the summary of the past input sequence through the cell state vector ct [number of iterations = T] – Park, sec. II(B), first paragraph and Fig. 2; sec. III(C) clarifies that these input data may be training data); …
generating state information based on the input information (encoder of an LSTM encoder-decoder processes an input sequence u1, …, uT of length T and produces a summary of the past input sequence through a cell state vector ct – Park, first paragraph of sec. II(B); parameters of the encoder-decoder are trained in an end-to-end fashion, and the training data set is generated by cropping all trajectory samples of a certain length from a trajectory record for each surrounding vehicle – id. at sec. III(C), first paragraph [so the input data may correspond to training data]; see also Fig. 2 (showing that for each input uj a corresponding state cj is generated in iterative fashion as the LSTM processes the inputs from u1 to uT), first paragraph of sec. III(C) (disclosing that the training data set is generated by cropping all trajectory samples from a trajectory record for surrounding vehicles [so the number of iterations is equal to the size of the training data set])); and
predicting, using the third network, a result corresponding to the generated state information4 (the encoder passes cT to the decoder [third network] so the decoder uses it as an initial cell state for sequence generation, and the decoder recursively generates the output sequence s1, …, sT’ of length T’ [output sequence = result; note that if T’ ≥ T, a result will be output for each input] – Park, sec. II(B), first paragraph; the LSTM based decoder generates a future trajectory sequence [i.e., a prediction] – id. at abstract; see also Fig. 2 (showing that the production of the output sequence by the decoder is iterative); sec. III(C), first paragraph (disclosing that J is the total number of training samples, i.e., the total number of iterations is J)); and 
training the first network based on a first loss between results of the predicting and corresponding ground truths (parameters of the LSTM encoder-decoder [including the encoder] are trained in an end to end fashion; the loss function to be minimized is a negative log likelihood function of a grid label represented as a one-hot encoding [label = ground truth] and the output of the softmax layer in the LSTM decoder for each example [output = predicted result] – Park, sec. III(C), first paragraph).”  
Park appears not to disclose explicitly the further limitations of the claim.  However, Rippel discloses “for each of the iterations:
generating state information based on the input information (in an encoder system that trains a compression model that includes an autoencoder model and a frame extractor model, during the forward pass step for a training set of frames xt at the t-th iteration of the training process, the encoder system applies the encoding model to the training set of frames xt [input information] and a previous state tensor st-1 to generate compressed code ct for the training set of frames xt; the encoder system applies the decoding model to the compressed code ct and the previous state tensor st-1 to generate a next state tensor st [state information] for the training set of frames xt – Rippel, abstract and paragraph 38; see also ‘361 application pp. 4-5, paragraph spanning both pages (disclosing that the encoder receives one or more target frames for encoding and a previous state and generates a code that contains information for updating the previous state to include information on the target frames, and the decoder receives the code and the previous state and synthesizes the new state with the target frames)); and 
predicting, using the third network, a result corresponding to the generated state information (after generating the next state tensor st, the encoder syste3m applies a frame extractor model [third network] to the next state tensor st to generate a set of reconstructed frames x’t [result] – Rippel, paragraph 38; see also ‘361 application pp. 4-5, paragraph spanning both pages (disclosing that frame extractor receives a state for the target frames and synthesizes the reconstructed version of the target frames in a way that is tailored to the target frames)) ….”
Rippel and the instant application both relate to encoder-decoder networks and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park to generate state information with one network and generate a result corresponding to that state information with another network at multiple iterations, as disclosed by Rippel, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to conduct its operations in an iterative fashion rather than in batches, thereby lessening the computational load per iteration versus batch processing.  See Rippel, paragraph 38 and ‘361 application, pp. 4-5, paragraph spanning both pages.

Regarding claim 24, Park, as modified by Rippel, discloses [a] non-transitory computer-readable recording medium storing instructions that, when executed by a processor, cause the processor to implement the method of claim 15 (long short-term memory (LSTM) used in the LSTM encoder-decoder network overcomes the vanishing gradient issue in natively designed RNNs [suggesting the existence of a physical memory, or a non-transitory computer readable medium, to perform the method] – Park, sec. II(A), first paragraph).”

Claims 16-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Rippel and further in view of Xiong et al. (US 20180129938) (“Xiong”).
Regarding claim 16, Park/Rippel appear not to disclose explicitly the further limitations of the claim.  However, Xiong discloses “training a second network configured to evaluate the generated state information, for each of the iterations, based on respective evaluation scores of the results of the predicting (neural network system for question answering includes a decoder neural network [second network] that generates document-wise hidden states and uses a decoder LSTM that takes into account, during second and subsequent iterations [i.e., for each iteration], results from an immediately prior iteration for document-wise hidden states, then scores potential start positions and potential end positions and selects [evaluates] among the scores produced to produce estimated start and end positions [i.e., the system takes into account states generated from an immediately prior iteration to produce the scores and evaluate the resulting start and end position candidates] – Xiong, claims 2 and 8).”  
Xiong and the instant application both relate to encoder-decoder networks and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park/Rippel to evaluate the state information based on an evaluation score, as disclosed by Xiong, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would provide a quantitative, objective metric by which to evaluate the state information, thereby ensuring that the state information is useful.  See Xiong, claims 2 and 8.

Regarding claim 17, Park, as modified by Rippel and Xiong, discloses that “the training of the second network comprises determining, for each of the iterations, the respective evaluation scores by evaluating the predicted result and a result predicted for a corresponding ground truth (start and end conditional distributions produced by the decoder neural network include a predicted span [result predicted for each iteration] and a ground truth answer span [result predicted for each iteration based on the ground truth]; for instance, the model initially guesses an incorrect start point and a correct end point, but in subsequent iterations, the network adjusts the start point, arriving at the correct start point in iteration 3 [i.e., the process is repeated in each iteration] – Xiong, paragraphs 68-69; see also Fig. 15 [disclosing an iterative process that attempts to guess the correct ground truth answer “Danny Trevathan” to the question “Who recovered Tolbert’s fumble?”], claim 8 [disclosing that the start and end positions are scored]).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park/Rippel to determine an evaluation score by comparing a predicted result to ground truth, as disclosed by Xiong, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would provide a quantitative, objective metric by which to evaluate the state information, thereby ensuring that the state information is useful.  See Xiong, claims 2 and 8.

Regarding claim 19, Park, as modified by Rippel and Xiong, discloses that “the training of the first network comprises training the third network based on respective first losses (the parameters of the LSTM encoder-decoder are trained in an end to end fashion using a loss function of a grid label represented in a one hot encoding and a an output of a softmax layer of the LSTM decoder [so that the training of both the decoder and the encoder is based on the loss for each training sample] – Park, sec. III(C)).” 

Regarding claim 20, Park, as modified by Rippel and Xiong, discloses that “the applying comprises:
encoding the input information as a predetermined dimension of respective generated state information (LSTM encoder-decoder architecture employs an encoder that processes an input sequence of length T and produces the summary of the past input sequence through a cell state vector – Park, sec. II(B), first paragraph; state vector ct is a function of, inter alia, input vector ut – id. at sec. II(A), equations (1)-(5) and accompanying explanation of variables [i.e., the state vector is encoded based on each predetermined dimension of the input vector]); and 
applying the encoded input information to the first network (encoder processes the input sequence of length T and produces a summary of past input sequence through a cell state vector ct [i.e., the state vector, or the encoded input vector, is applied to the network] – Park, sec. II(B), first paragraph; see also Fig. 2 (showing that each state vector is applied to the LSTM encoder at the next entry of the sequence)).”  

Regarding claim 21, Park, as modified by Rippel and Xiong, discloses that “the generating comprises, for each of the iterations after a first iteration: 
encoding the generated state information as a dimension of the input information (Park sec. II(A), equations (1)-(5) and accompanying explanation of variables indicates that the state output vector ht is a function of the state vector ct and input vector ut [i.e., the state output vector is encoded based on dimensions of the input and state output information]; Fig. 2 shows that, for instance, the output h1 is input to the LSTM for processing of the next input entry in the sequence u2 [so the state output information can be regarded as part of the input information for subsequent entries of the sequence]; Figure 2 shows that the generation of state output vectors ht occurs at every iteration after the first); and 
applying the encoded state information to the first network (Park Fig. 2 shows that state output information h1 [encoded state information] is applied to the LSTM of the encoder [first network] for processing of input u2, etc.).”  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Rippel and Xiong and further in view of Zhu et al., “HiDDeN: Hiding Data with Deep Networks,” in Proc. Eur. Conf. Computer Vision 657-72 (2018) (“Zhu”).
Regarding claim 18, neither Park, Rippel, nor Xiong appears to disclose explicitly the further limitations of the claim.  However, Zhu discloses that “the training of the second network 35012052.1692comprises applying, for each of the iterations, noise to a portion of the generated state information (in a trainable framework for data hiding in deep networks, an encoder network receives a cover image and a message and outputs an encoded image and a decoder network receives the encoded image and attempts to reconstruct the message; the distortion of images between sender and recipient is modeled by inserting noise layers between the encoder and the decoder [i.e., to the state information generated by the encoder], which apply different image transformations and force the model to learn encodings that can survive noisy transmission [i.e., the training of the encoder may involve applying noise to the output of the encoder [portion of state information] at each training iteration] – Zhu, p. 2, second paragraph).”  
Zhu and the instant application both relate to the training of neural networks in the presence of noisy data and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Park, Rippel, and Xiong to train the second network by applying noise to the state information, as disclosed by Zhu, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would increase the robustness of the model by forcing it to learn representations of the input data that can survive corruption by noise.  See Zhu, p. 2, second paragraph.

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Rippel and further in view of Benke et al. (US 20190385092) (“Benke”).
Regarding claim 22, Park, as modified by Rippel and Benke, discloses that “the number of iterations is based on a level of recognition corresponding to an application service provided by the neural network (in a method for distributed training in a parameter dataset, the number of iterations required for convergence of the training process may be dependent on the use case and the use of the learning algorithm [i.e., the number of iterations is based on the level of recognition required by the use case] – Benke, paragraph 35; compare specification paragraph 88 (disclosing that the number of iterations may be different for each application service, such that the number of iterations is lower for an unlock than for a biometric recognition)).”  
Benke and the instant application both relate to training of machine learning models and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park/Rippel to base the number of iterations on the application, as disclosed by Benke, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would ensure that processor resources are not wasted by proportioning the number of iterations to the complexity of the use case.  See Benke, paragraph 35.

Regarding claim 23, Park, as modified by Rippel and Benke, discloses that “the number of iterations is increased in response to higher level of recognition, and the number of iterations is decreased in response to a lower level of recognition (in a method for distributed training in a parameter dataset, the number of iterations required for convergence of the training process may be dependent on the use case and the use of the learning algorithm [i.e., the number of iterations is higher if the use case requires a higher level of recognition and lower if it requires a lower level of recognition] – Benke, paragraph 35; compare specification paragraph 88 (disclosing that the number of iterations may be different for each application service, such that the number of iterations is lower for an unlock than for a biometric recognition)).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park/Rippel to increase the number of iterations for more complex use cases and vice versa, as disclosed by Benke, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would ensure that processor resources are not wasted by proportioning the number of iterations to the complexity of the use case.  See Benke, paragraph 35.

Response to Arguments
Applicant's arguments filed July 5, 2022 (“Remarks”) have been fully considered but they are not persuasive. 
Applicant first argues that Park allegedly fails to disclose claim 1 as amended, accusing Examiner of having misinterpreted the reference.  Specifically, Applicant alleges that Park fails to disclose determining whether iteratively to apply state information based on state information and that Park does not disclose a second network that determines whether the state information satisfies a condition because the encoder produces the summary of the past input sequence.  Remarks at 11-14.  However, as noted in the rejection, the claimed condition is whether all elements of the sequence have been processed and the summary has been produced, since the decoder only accepts the input sequence summary and not the partially processed sequence.  If the summary is input to the decoder, the decoder runs; if it is not input to the decoder, the decoder does not run.  Therefore, the decoder determines whether the condition has been satisfied.  Furthermore, the lack of input of the sequence summary to the decoder before the summary is available is the decoder determining that the condition is not satisfied.  Thus, when the condition is not satisfied, and until the condition is satisfied, the encoder LSTM continues to process the state information ci based on the previous state information ci – 1 for 0 < i < T.
Applicant then alleges that Park fails to disclose claim 15 as amended because it allegedly fails to disclose applying input information to the first network for a number of iterations and generating state information and predicting a result using a third network for each of the iterations.  In making this argument, Applicant alleges that the claim requires that the same input data be input to the first network at each iteration, which is allegedly different from a system in which iteration processes a portion of a sequence of inputs.  Remarks at 14-16.  However, Examiner cannot see where this is required by the claim.  The claim language recites “applying input information, corresponding to training data, to the first network for a number of iterations” and “for each of the iterations: generating state information based on the input information….”  Nothing in this language requires the claimed “input information” to be the same at each iteration.  Moreover, Park discloses these limitations.  Park Figure 2 and the accompanying discussion show that at each iteration i, where 1 ≤ i ≤ T, an input vector ui is input and a corresponding state vector ci and an output vector hi are output.  Moreover, section III(C) clarifies that the input data may correspond to training data.  Insofar as the argument is that the third network generates a result at the same iteration as the corresponding state information is generated by the first network, this argument is rendered moot by the addition of Rippel to the rejection.
Applicant then alleges that the motivation to combine Park with Piekniewski in claim 35 is erroneous because Examiner has allegedly not identified any problem in Park that would be solvable by Piekniewski.  Remarks at 16-21.  While Examiner deals with this argument more completely below, for present purposes it suffices to say that Piekniewski is solving a problem that is universal in neural networks, namely that it is necessary for learning in neural networks that the trigger for learning not be arbitrary, but conditional on a condition being satisfied.  Having a separate neural network for the purpose of determining whether that condition is satisfied would both ensure that the system does not over-learn or under-learn and relieve the other neural networks of the processing power needed to determine whether the condition has been satisfied.
Applicant then makes an extended argument that Examiner’s rejection of claim 35 has putatively violated the Administrative Procedure Act and Federal Circuit precedent, charging that Examiner has, inter alia, (a) supplied missing claim limitations by reference to “common sense,” (b) stated what an ordinary artisan would have been able to do rather than what he would have been motivated to do, and (c) failed to provide an explanation of why there would be a reasonable expectation of success in combining the references.  Remarks at 20-24.
As an initial matter, Applicant has nowhere suggested that any members of the constellation of Federal Circuit cases cited is precedential.  While non-precedential cases may be cited as persuasive authority, Examiner is free independently to evaluate whether these cases have any bearing on the rejection made by Examiner.  Turning to the merits, (a) is flatly untrue.  The only limitation of former claim 35 not taught by Park is the existence of a second network that determines whether state information satisfies a condition, and as Examiner has demonstrated and Applicant does not challenge, Piekniewski teaches that limitation.  That is, Examiner is using Piekniewski itself, not “common sense,” to supply the missing limitation.  Regarding (b), the thrust of the rejection is that an ordinary artisan would be motivated to combine Park with Piekniewski because it was well-known well before the effective filing date that it is undesirable for a network to update itself entirely randomly and independently of an event that causes it to learn; such a network would not be “learning” anything at all, but merely randomly responding to stimuli that may or may not be present.  Thus, an ordinary artisan would consider it desirable for learning to be triggered only when a condition has been satisfied, as opposed to arbitrarily.  Regarding (c), neither MPEP § 2143(I)(G) nor MPEP § 2143.02 requires that the teaching, suggestion, or motivation obviousness rationale explain exactly why there was a reasonable expectation of success; a mere finding that success was reasonably likely suffices.  Nonetheless, Examiner will explain further.  Learning in response to a particular stimulus, such as a spike signal in a spiking neural network or backpropagation of errors in a standard feedforward network, is a universal property of neural networks.  As noted above, a network that learns independently of the satisfaction of a condition – i.e., a network that learns essentially at random – is a network that does not learn at all.  At an absolute minimum, such a network could not perform its essential function as a universal function approximator, since a network configured to learn randomly would learn a random input-output relationship rather than the specific input-output relationship the training data teach it to learn.  Park is concerned, in general, with the iterative learning of state information of a first network in response to a condition not being met (i.e., the number of iterations being less than T) and the output of the state information when the condition is met.  Piekniewski merely adds a second network whose sole purpose is to determine whether the condition has been met.  Not only would such an arrangement relieve some of the computational burden of the first network, but it would also ensure that the network is not learning too much or too little.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849. The examiner can normally be reached M-R 7:50a-5:50p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.V./             Examiner, Art Unit 2125

/ALAN CHEN/             Primary Examiner, Art Unit 2125                                                                                                                                                                                           


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While this language is not the model of clarity, Examiner interprets it to mean roughly “the state information is encoded as a function of the input information” and the similar language of claim 8 to mean “the input information is encoded as a function of the state information”.  Compare specification paragraphs 70, 74.
        2 Examiner notes that claim 34 is dependent on claim 32, which is equivalent to claim 9, whereas claim 11, which recites substantially similar limitations as claim 34, is dependent on claim 10, which is equivalent to claim 33.  While Examiner does not see an antecedent basis issue, Applicant may have intended for claim 34 to be dependent on claim 33 rather than claim 32.
        3 Claim 25 as amended recites that the second network determines whether the state information satisfies the condition based on an “iterative” operation of the second network.  However, claims 1 and 38 as amended recite that this determination is made based on an “inference” operation of the second network.  For purposes of examination, Examiner will assume that Applicant meant “inference” and that “iterative” was a typo.  If the claim language as written is as intended, Examiner would request that Applicant clarify that the claim is written as intended in the response to this Office Action.
        4 Since a “second network” is not recited in claim 15, Examiner interprets claim 15 as only requiring two networks notwithstanding the use of the term “third”.